NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                                FEB 18 2015

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

JOSE J. CAMINO,                                  No. 13-56319

              Petitioner - Appellant,            D.C. No. 8:12-cv-00057-GW-E

  v.
                                                 MEMORANDUM*
L. S. MCEWEN, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                      Argued and Submitted January 8, 2015
                              Pasadena, California

Before: KOZINSKI, WARDLAW, and W. FLETCHER, Circuit Judges.

       Jose Camino appeals the district court’s denial of his 28 U.S.C. § 2254

petition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. The

California Court of Appeal’s determination that Camino was not subjected to an

unlawful, deliberate two-step interrogation is neither contrary to, nor an



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
unreasonable application of, clearly established Supreme Court precedent. 28

U.S.C. § 2254(d)(1); Harrington v. Richter, 131 S. Ct. 770, 785-86 (2011).

      The California Court of Appeal correctly identified and applied Supreme

Court precedent governing midstream Miranda warnings. The California Court of

Appeal considered whether substantial evidence supported the trial court’s finding

that the officers did not deliberately employ a two-step interrogation strategy.

Missouri v. Seibert, 542 U.S. 600 (2004). Focusing on Officer Rondou’s testimony

and the murky circumstances of Camino’s involvement in the crime at the

beginning of the interview, the California Court of Appeal reasonably applied

Seibert’s law on deliberateness.

      In the context of two-step interrogations, we have held that “a deliberateness

finding is appropriately reviewed as a factual finding.” United States v.

Narvaez-Gomez, 489 F.3d 970, 974 (9th Cir. 2007). We must defer to a state

court’s factual finding unless it “was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d)(2); see Taylor v. Maddox, 366 F.3d 992, 999-1000 (9th Cir.

2004). Here, in light of Officer Rondou’s testimony and the circumstances of

Camino’s arrest, the state trial court reasonably concluded that “there [was] no

deliberately employed two-step process.”

      AFFIRMED.


                                          2